J. S12010/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :       IN THE SUPERIOR COURT OF
                                        :             PENNSYLVANIA
                   v.                   :
                                        :
MARIA BURNS,                            :          No. 3499 EDA 2012
                                        :
                        Appellant       :


        Appeal from the Judgment of Sentence, November 14, 2012,
           in the Court of Common Pleas of Northampton County
              Criminal Division at No. CP-48-SA-0000228-2012


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:FILED DECEMBER 03, 2014

     Appellant, Maria Burns, appeals from the judgment of sentence

entered in the Court of Common Pleas of Northampton County following her

conviction for disorderly conduct. We affim.1

     Appellant was charged by the Moore Township Police Department with

two separate incidents of disorderly conduct; the first incident occurred on

June 13, 2012, at the Moore Township recreational park. According to the

testimony of Sydney Wright (“Wright”), age 14, she and appellant’s son,

Anthony, and another boy, Brandon Green, were riding their bicycles on the

trails. (Notes of testimony, 11/14/12 at 4-5.) Wright received a call on her


1
  On April 8, 2014, in a memorandum decision, we remanded this case to
the trial court for appellant’s court-appointed counsel to file a
Pa.R.A.P. 1925(b) statement and the trial court to prepare and file its
Pa.R.A.P. 1925(a) opinion. The case is now ready for our review.
J. S12010/14


cell phone from Brandon’s mother, Dana Green, asking the group to come

back to the park.    (Id. at 5.)   Upon their return, Wright testified that

appellant was there and “everything was normal.”       (Id. at 6.)    Appellant

went back to her house to get Anthony a pair of shoes and Gatorade. (Id.)

When appellant returned a half-hour later, Wright said appellant was acting

“differently” and “mumbling under her breath.”     (Id.)     Wright was playing

with Dana Green’s two-year-old son when appellant, standing three feet

away from Wright, started talking about how she thought Wright was a

foreign exchange student from Germany. (Id. at 6-7.) Wright testified she

did not understand what appellant was saying because “it didn’t make much

sense to me” and then appellant “called us the N word and white trash.”

(Id. at 7.) When asked how she felt when appellant approached her, Wright

said, “I felt intimidated and just nervous.”   (Id. at 9.)    When asked how

many times appellant used the “N word,” Wright answered, “I only heard it

once.” (Id. at 11.) When asked if appellant referred to only Wright as white

trash, Wright responded, “I don’t know if it was meant for me, but she said

it to the group of us.” (Id.) Dana Green also testified that appellant used

the “N word” one time. (Id. at 18.) The police were called and appellant

was issued a citation for disorderly conduct, 18 Pa.C.S.A. § 5503(a)(1), (2),

(3) & (4) at Citation No. P 8605386-6.2


2
   We note that the citation lists “sub. sec. A(1), (2), (4)” on one line.
Directly above, under Crimes Code Title 18, “(A3)” is listed. The original
citation is attached to Document # 2 in the certified record.


                                    -2-
J. S12010/14


      The second incident occurred on July 10, 2012.          Colleen Greene,

(“Greene”), testified that appellant’s house is next door to her house, and

there are about 100 feet between the properties.         (Notes of testimony,

11/14/12 at 28.) According to Greene, she had just returned to her home

after going to lunch and grocery shopping.      (Id. at 29)   Appellant, while

standing on her own driveway, started yelling and calling Greene names;

such as, “you are white trash, you’re mother F-ing white trash, controlling

jerk.” (Id. at 30.) Greene testified this has happened before; and on this

particular day, appellant just kept saying, “you’re white trash, you’re white

trash.” (Id. at 31.) Greene testified no one else was present during this

incident.   (Id. at 34.)   She called the police and appellant was cited for

disorderly conduct, 18 Pa.C.S.A. § 5503(a)(2), (3) & (4) at Citation

No. P 9256315-5.

      A hearing was held on August 1, 2012, before District Magistrate

Robert A. Hawke on both citations.         The certified record indicates that

appellant was found guilty of disorderly conduct at both citations and fined

$339 for each citation for a total of $678. Appellant filed a timely appeal to

the Court of Common Pleas of Northampton County on August 30, 2012.

Both summary convictions were consolidated for a non-jury trial de novo

that took place on November 14, 2012.

      On November 14th, at the close of testimony, Attorney Paul J. Levy,

counsel for appellant, made an oral motion for a demurrer regarding the



                                     -3-
J. S12010/14


second incident appellant was cited for on July 10, 2012.      The trial court

sustained counsel’s motion. (Notes of testimony, 11/14/12 at 34.) The trial

court then went on to find appellant guilty in connection with the first

incident on June 13, 2012. The trial court stated:

                  The Court will find the defendant, after a
            de novo hearing, guilty of violating section 5503 of
            the Crimes Code, subsections two, three, and
            four. The Court will impose a fine upon her identical
            to that imposed upon her earlier at $339, plus the
            additional costs associated with the Northampton
            County proceedings.

Id. at 35-36 (emphasis added).

      A timely appeal to this court followed, and appellant presents the

following issues for our review:

            1.     WHETHER THE VERDICT WAS AGAINST THE
                   WEIGHT OF THE EVIDENCE?

            2.     WHETHER THE VERDICT WAS AGAINST THE
                   SUFFICIENCY OF THE EVIDENCE?

            3.     WHETHER THE CONDUCT OF [APPELLANT]
                   UNDERLYING THE CRIMINAL CONVICTION
                   CONSTITUTED FREE SPEECH PROTECTED BY
                   THE FIRST AMENDMENT OF THE UNITED
                   STATES CONSTITUTION?

Appellant’s brief at 4.3

      Section 5503(a) defines disorderly conduct as follows:




3
  A fourth issue listed in appellant’s statement of questions involved has
been abandoned.


                                    -4-
J. S12010/14


            § 5503. Disorderly conduct

            (a)   Offense defined.--A person is guilty of
                  disorderly conduct if, with intent to cause
                  public inconvenience, annoyance or alarm, or
                  recklessly creating a risk thereof, he:

                  (1)      engages in fighting or threatening,
                           or in violent or tumultuous
                           behavior;

                  (2)      makes unreasonable noise;

                  (3)      uses obscene language, or makes
                           an obscene gesture; or

                  (4)      creates a hazardous or physically
                           offensive condition by any act
                           which serves no legitimate purpose
                           of the actor.

18 Pa.C.S.A.§ 5503.        Specifically, our supreme court has held that an

individual may be convicted for disorderly conduct “when an offender

engages in fighting or threatening, or in violent or tumultuous behavior in a

public arena, even when that conduct is directed at only one other person.”

Commonwealth v. Fedorek, 946 A.2d 93, 100 (Pa. 2008).

      Before proceeding, we must address the unclear nature of exactly

which sections appellant was charged with and convicted of.        The only

matter before us is the first citation regarding the June 13, 2012 incident.

The original citation found in the certified record charges appellant with a

violation of Section 5503(a)(1), (2), (3), and (4). The nature of the offense

is described as follows:




                                       -5-
J. S12010/14


              Defendant caused public inconvenience annoyance
              and alarm; to wit she began yelling at the victim
              (15 years old) in a loud tone and screaming at other
              children and adults in the rec. center. Defendant’s
              actions had no meaning toward the victim which
              served no legitimate purpose.

Citation No. P 8605386-6, received 6/18/12, District Court 03-3-01

(attached to Document #2).

      As already noted at the conclusion of the November 14, 2012 de novo

trial, the trial court found appellant guilty of Section 5503(a)(2), (3), and

(4). However, the trial court’s Rule 1925(a) opinion indicates the issues in

this case concern Subsections (a)(1), (2), and (4).        (Trial court opinion,

7/7/14 at 1, 3.)

      By letter dated October 3, 2014, the Commonwealth advised this court

that it concedes there was insufficient evidence presented at trial to sustain

appellant’s    conviction   under    Section   5503(a)(3).4      However,    the

Commonwealth notes appellant was convicted under two other sections,

Sections 5503(a)(2) and (a)(4), and that appellant has not challenged those

convictions on appeal.       We have reviewed appellant’s brief, and the

Commonwealth is correct that appellant only addresses the evidence as it

relates to Section 5503(a)(3).      Specifically, appellant argues that the trial


4
  We agree with the Commonwealth that there was insufficient evidence to
convict appellant under Section 5503(a)(3). There was no evidence that
appellant’s words were intended to appeal to anyone’s prurient interest or
described sexual conduct in a patently offensive way. See Commonwealth
v. McCoy, 69 A.3d 658, 665 (Pa.Super. 2013), appeal denied, 83 A.3d
414 (Pa. 2014).


                                       -6-
J. S12010/14


court confuses the two incident dates since Section 5503(a)(3) was charged

in the July 10th incident which was dismissed. To the extent that appellant

argues       sufficiency   under     Section   5503   generally,   or    as   to

Sections 5503(a)(2) and (4), we find the trial court’s opinion amply supports

a finding of sufficiency with respect to these two sections, and we affirm on

that opinion.

      Appellant has filed an application for relief to include copies of both the

June 13, 2012 and July 10, 2012 citations. Our review indicates the original

citation regarding the June 13, 2012 incident is already included in the

certified record. Based on our review and discussion in this Memorandum,

the supplementation of the record is not necessary. Accordingly, the motion

is denied.

      Judgment of sentence affirmed.



Donohue, J. joins the Memorandum.



Jenkins, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/3/2014



                                        -7-
                                                                                Circulated 11/21/2014 09:34 AM




       IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY
                  COMMONWEALTH OF PENNSYLVANIA ·
                                      CRIMINAL DIVISION

 COMMONWEALTH OF PENNSYLVANIA

                VS.

MARIA BURNS,                                                                             ::..::
                Appellant.                                                                .,
                                  Pa,R.A.P. 1925(.) Stat.",ent
                                 "-
       AND NOW, this         L    day of July, 2014, the Court issues the following

statement:

       A. Pxocedural History

       On June 13, 2012, the Appellant, Maria Burns, was issued a non-traffic

citation at   DO.   8605386'6 for disorderly conduct under 18 Po.C.S. §§ 5503(a)(1), (2),

& (1). The citation charges the Appellant with       causing public inconvenience,

annoyance, and alarm by yelling at the Victim (age 14) in a loud tone and screaming

at other children and adults in a recreational center. It further alleges that the

Appellant's actions had no meaning or legitimate purpose.

       0.0. July 9, 2012, the Appellant received a sQcond citation for clisorderly

conduct at no . 9256315-5. This citation charges the Appellant with causing public

inconvenience, annoyance, and alarm by yelling and cursing at bel' neighbor

without justification.




                                               J
                                                                          Circulated 11/21/2014 09:34 AM




       The Appellant represontod hersolf ut the summary pmceading before

Magisterial District Judge Robert Hawke . MDJ Hawke found her guilty of both

offenses. The   Appellan~   then appealed her convictions to the Court of Common

Pleas, this time with the assistance of counsel, Paul Levy, Esquire .

       The undersigned heard the summary appeal on Nuvember 14, 2012. The

Court lound the Appellant guilty of disorderly conduct on the June 13, 2012 citation

but not guilty on the July 9,2012 citation.

       The Appellant filed a timely notice of appeal on December 11, 2012. At this

point, we incorporate the procedural history from OUI Pa.R.A.P. 1931(b) Statement

dated June 20, 2013,

       On remand from the Superior Court, we appointed Brian Monahan , EsqUire,

to represent the Appellant on April 11, 2014. We directed Attorney Monahan to file

a statement pursuant to Pa.R.A.P. 192Mb). We later granted his request for

additional time due to the unavailability ofilie trial transcript.

      B. The Appellate Issues

      Attorney Monahan submitted his 1925(b) statement on May 29, 2014,l'aising

the following issues:

      (1) The verdict was against the weight of the evideoce;

      (2) The verdict was against the sufficiency of the evidence;

      (a) The conduct of Defendant underlying the criminal L'ODvlction constituted
         free speech protected by the First Amendment ofthe Unit.ed States
         Constitution; and

                                           2
                                                                                            Circulated 11/21/2014 09:34 AM




           (4) The Court erred in allowing testimony to          SUPpOl"t   Lbe conviction which
               related to a different offense.

            C. DiscuBsion

            We begin our discussion with the Appellant's challenge to the sufficiency of

    the evidence. The test for the sufficiency of the evidence is whether,              a~epting   as

    true all the evidence, including all reasonable inferences drawn therefrom, the

    evidencc and inferences are sufficient to prove guilt beyond            tl   reasonable doubt. 1

           The summary offense of "Disorderly Conducf' is governed by 18 Pa.C.S. §

    5503(a), which provides that "A person is guilty of disorderly conduct if, within the

    intent to cause public inconvenience, annoyan(:e or a larm, or reckless creating a risk

    thereof, be:

           (D engages in fighting or threatening, or in violent or tumultuous behavior;

           (2) makes unreasonable noise;


           (3) uses obscene langua ge,      Or   makes an obscene gesture; or

           (4) creates a hazardous or physically offensive condition by any act which
               serves nO legitimate purpose of the actor.

          At issue in this case are subsections (a)(1), (2), and (4) .

          During the hearing, the Commonwealth presented two witnesses in support

of the June 13,2012 citation. The first witness to testify was the Victim, age 14.




I    See Commonwealth v. Msstrll.nge.io, 414 A.2d 54, 59 (Fa. 1980)

                                                     3
                                                                                       Circulated 11/21/2014 09:34 AM




          The Victim testified that. on June 14, 2012,2 she rode her bike to the Moore

    Township Recreational Park with the Appellant's son and Dana Green's son. The

    trio rode their bikes until Dana Green called the Victim and her son and asked

    them to return. The children complied with this request and returned to the park

          Upon their retul'n, everything was "normal." The Appellant was pI'esent and

                                                                               Circulated 11/21/2014 09:34 AM




baseball fields. Sarah then calied the police. The Appeliant drove away but was

stopped by the police.

         The Victim felt intimidated and nervous when the Appellant h ad approached

her. She believed the Appellant might hit her. The Appellant yelled in an erratic,

high·pitched tone. She did not threaten any physical violence, however.

         The second witness to testify was Dana Green. She testified that, on June

13.2012, her oldest son was at the Moore Township recreational center with the

Appellant's son and the Victim. This had upset the Appellant because she did not

want her son to "meander" in the woods with a girl.

         Consequently, Dana Green called the Victim and her son and asked them to

return, which they did. The Appellant and her son then talked for a bit. After that,

the Appellant left the park to get shoes and a drink.

         The Appellant bad a di!ferent demeanor upon her return. Sbe was agitated

and r ust ling around." She was mumbling to herself and moving back and forth.
    OI




         Dana Green was in the pavilion with her three'year old child when the

AppeUant began to speak to the Victim about being in a foreign exchange program.

This conversation escalated. Neither Dana Green nor the Victim understood what

the Appellant was saying.

         Dana Green asked the Appellant to stop. 'The Appellant replied that Dana

Green should not question her. Her voice rose as she exclaimed that the Victim




                                          5
                                                                           Circulated 11/21/2014 09:34 AM




"knew exactly what she was talking about and if she didn't, she would question [the

Victim's] mother about that."

         The cODversation continued to escalate_ The Appellant cUI'sed at Danll Green

and calJed her an "N-I'G-G-E-R" and "white trash." Dana Green wanted to get out

of there _ In her view, the conversation hud escalated to the point where it was no

longer safe.

         The police were then called. Dana Green moved het children to the other

side of the park where it was safe.

         The Appellant testified in her defense. She stated that she was not

remorseful, and felt that she had a right to question the Victim. She believed the

other adults' behavior on the date in question was indicative of "white trash." The

Appellant did not like ber children to have a "free for all" running through the

woods.

      The Appellant acknowledged that she had recently been treated by a

neurosurgeon for issues with her brain. She bad undergone 18 months of periodic

CAT scans in an attempt to identify the source of her unexplainable bleeding. The

Appellant did not assert the defense of mentaL incompetence in this case, however.

      The Court found the Appellant guilty of the June 13. 2012 citation under all

three subsections. We submit that there was sufficie nt evidence for this verdict. In

support, we note the uncontroverted testimony that the Appeilant initiated an

unprovoked and profanitY'laced confrontation with a 14 year-old girL The intensity


                                           6
                                                                                        Circulated 11/21/2014 09:34 AM




    of this irrational con.:flict escalatod to   wh~re   the other udults felt the need to J·cmove

    themselves from the Appellant's vicinity and contact the police.

           The Victim testified that the Appellant had approached to within three feet of

    her with an increasingly hostile barrage of offe nsive language. The Victim feared

    tba t the Appellant might strike her. The Appellant had screamed nonsensical

    ramblings in a high"pitched tone, and re fused to balt her tirade when asked. The

    Appe llant's loss of self"control affected everyone around her, including her son.

           We submit thaL this unprovoked display of unremitting hostility toward a

    child is s uffiCle nt to s ustain the Appellant's conviction for disorderly conduct. 3

           We tur n now to t he Appellant's challenge to the weight of the evidence. We

    employ the following standard of review:

           A motion for a Dew trial on the ground that the verdJct is contra!)' to the
           weight of the evidence concedes that there is suffic.ient evidence to s ustain
           the verdict. Thus, the trial court is       und~r
                                                        no obligation to view the evidence
           in this light most favorable to the verdict winner. An allegation that the
           verdict is against the weight of the evide'n ce is addressed to the discretion of
           the trial co urt, A new trial should not be granted because of a me re conflict
          in the testimony or because the judge on the same facts would have arrived
          at a different conclusion. A trial judge must do more than reassess the
          credibility of the witnesses and allege that he would not have assented to the
          verdict if he were a juraT. Rather, the role of the trial judge is to determine
          that 'notwithstanding all the facts, certain facts are so clearly of greater
          weight that to ignore them or to give them equal weight with all the facts is
          to deny justice.'4



g    See ComltJonwl!slth v. Mastrangelo, 414 A.2d 5'1. (Pa. 1980)
t    Commonwea.Jrh v. Widmer, 744 A.2d 745,751'752 CPa. 2000) (internal citatiON omitted).


                                                   7
                                                                              Circulated 11/21/2014 09:34 AM




      In our view. there are   00   facts of rocord &.hat compel a new trial. For

whatever reason, the Appellant appeal'S i.o ha ve undergone a mental or emotional

shift that caused her to become hostile and abusive. This personality change may

be attributable to the brain issue for which she received medical treatment.

However, a brain abnormality (even if proven) would not give the Appellant a

license to bel'ate others, especialJy children, with impunity.

      Moreover, the Appellant did not raise this defense at tl'laJ. Rather, Attorney

Levy argued that the Appellant had a "legitimate purpose" for addressing the

Victim with racial epithets like "white trash" and "N·l·G·G·E-R." We do not agree.

      In our view, no civilized society should condone this type of unprovoked and

abusive behavior from an adult toward a child. Accordingly, 've submit that the

verdict was n ot contrary to the weight ofthe evidence.

       Next, we addre38 the Appellant" contention that her cond uct was protected

by the First Amendment to the United States Constitution. The U.S. Suprerue

Court has explained the limitations on the right to free speech as follows:

      Allowing the broadest scope to the language and purpose of the Fourteenth
      Amendment, it is well understood that the right of free speech is not absolute
      at all times and under all circumstances. There are certain well'defined and
      narrowly limjtoo. classes of speech, the prevention and punishment of which
      have never been thought to raise any Constitutional problem. These include
      the lewd and obscene, the profane, the libelous, and the insulting or 'fighting'
      words those which by their velj' utterance inJ1ict injury or tend to incite an
      immediate hreach of the peace. It has been weH observed that such
      utterances are no essential part of any exposition of ineas, and are of such
      slight social value as a step to truth that any benefit that may be derived


                                             8
                                                                                          Circulated 11/21/2014 09:34 AM




        from t.hem is clearly outweighed by the social interest:in order and morality.
        'Resort to epithets or personal abuse is not in any sense proper
        communicatioIl of information or opinion safeguarded by the Constitution,
        and its punishment as a criminal act would raise no question under that
        instrument. s (emphasis added) .

        We submit that the AppeUant's speech falls into the unprotected category of

 'fighting words.' In support, we note that neither Dana Green nor the Victim

 understood what the Appellant was saying. Because the Victim was not a foreign

 exchange student, the AppeUant's attempt to interrogate her on this topic was

 meaningless.

        The Appellant peppered her invective with racial epithets and used a hostile

 tone to press her attack. She was not engaged in a meaningful dialogue or symbolic

speech . . In   OUl'   view, her speech was devoid of any "social value as a step to truth."

We therefore submit that her actions are not subject to protection by the First

Amendment.

        Finally, we address the       Appellan~s     claim that the Court erred in using

testimony from a. different offense to support this conviction. The AppelJant is

referring to the testimony of CoUeen Green, the Appellant's neighbor, offered by the

Commonwealth in support of the Ju.ly 9, 2012 citation.

       Colleen Green testified that the Appellant had berated her On a daily basis

for over a year without any apparent cause. 'fhe Appellant alternately referred to



5 CommonwealtlJ Y. Mas/.rangeio, 414 A.Zd 51, 58 (Pa. 1980) (quoting Chaplinsky Y. N£'w
HllmpsiJll'l', 315 U.S . 568, 571-572 (]912)).

                                                 9
                                                                                            Circulated 11/21/2014 09:34 AM




    her (and he.r other neighbor) as "F'ing white trash," "controlling jel'k," "whoro." and

    "prostitute," Ultimately, the Court dismissed the July 9, 2012 citation for lack of

    testimony that this behavior had taken place in a public location.

           To start, we Dote the presumption "that a trial court, sitting as fact'finder,

    can and will disregard prejudicial evidence."6 In addition, we submit that there is

    no indication that the Court used Colleen Green's testimony to support its verdict

    on the June 13, 2012 citation. Instead, as set forth above, we believe the evidence

    was sufficient to sustain the Court's guilty verdict independent of Colleen Green's

    testimony. We therefore submit that thi s final assertion of error is meriiless.

           We respectfully request that the judgment be affirmed in all respects.




d   CommomvelJ./th v. .FellI'S. 86 A.3d 795, 820 (P8.. 2014) Gnt.ernaJ CItation omittedJ.

                                                      10